DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the H-shaped configuration of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The claim refers to two articulation strips to contribute to the H-shape. However, fig. 5 does not show the “H”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships pertains to the “self-locking” and “all-around coverage”. What aspect of the structure contributes to the self-locking? How does it engage with other structure to perform the self-locking aspect? What does all-around coverage cover? Is it providing complete shielding from outside environment? 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 17, 18, 25, 26, 29, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106892319 A) in view of John (US Pub 2008/0000725 A1). Wang discloses an elevator (fig. 1) including an elevator car movable in a shaft and a counterweight (specification describes a car frame and counterweight frame), the elevator car and the counterweight being connected by suspension means (specification describes “hoisting rope”) guided over at least one deflecting roller (2) of a deflecting unit (fig. 2), the deflecting unit being mounted on one of the elevator car and the counterweight (fig. 1), the deflecting unit comprising: 
Re claim 16, a cover arrangement (63) adapted to cover the at least one deflecting roller, the cover arrangement being a folding part formed from an erectable blank (this is construed as a functional recitation, Wang shows 63 having a structural characteristic that is able to be formed by folding an erectable blank).
Re claim 18, wherein the erectable blank includes a cover (top horizontal wall of 63) connected to wall segments (side vertical walls of 63) at folding lines (lines shown between the cover and the wall segments), wherein the cover and the wall segments, in a starting position, lie on a common plane and the cover and the wall segments, in an end position, form a cover portion and side walls respectively (this is construed as a functional recitation, Wang shows 63 having a structural characteristic that is able to be formed by folding a blank having a common plane), the side walls adjoining the cover portion at right angles (fig. 2).
Re claim 25, wherein the cover arrangement includes a cover portion (top horizontal wall) and two transverse side walls (side vertical walls) being laterally arranged at opposite edges of the cover portion (fig. 2).
Re claim 26, wherein the transverse side walls each include at least one carrying section (structure of the side walls is construed as the carrying section) adapted to be fastened to a support structure (the side walls are fastened to the support structure 41 via lateral extensions at either ends of the side walls; the lateral extensions are shown with mounting holes) of the elevator car or the counterweight.
Re claim 29, including a cover (5) adapted to be mounted to a support structure (41) of the elevator car or the counterweight in a self-locking manner and cooperate with the cover arrangement to provide an all-around coverage of the deflecting unit (fig. 2).
Re claim 30, a cover arrangement (63) for a deflecting unit of an elevator car or a counterweight of an elevator (fig. 1), the cover arrangement comprising a folding part formed from an erectable blank (this is construed as a functional recitation, Wang shows 63 having a structural characteristic that is able to be formed by folding an erectable blank).
Wang does not disclose:
Re claims 16, 30, the cover arrangement being non-metallic.
Re claim 17, wherein the cover arrangement is a plastic folding part.
Re claim 31, wherein the erectable blank is formed of a plastic material.
However, John teaches a cover arrangement, wherein:
Re claims 16, 30, the cover arrangement being a non-metallic part formed from an erectable blank (par [0029] describes the cover 26 made from a plastic sheet material).
Re claims 17, 31, wherein the cover arrangement is a plastic folding part (par [0029] describes the cover 26 made from a plastic sheet material).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plastic material, as taught by John, to reduce manufacturing cost and to reduce the weight of the system. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 106892319 A) in view of John (US Pub 2008/0000725 A1) and Hashimoto et al. (US Pub 2005/0139059 A1). Wang as modified discloses the elevator (as cited above). Wang as modified does not disclose:
Re claim 19, wherein the folding lines are formed as prefabricated grooves in the erectable blank.
However, Hashimoto teaches a plastic sheet (title):
Re claim 19, wherein the folding lines (2) are formed as prefabricated grooves (3) in the erectable blank. 
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ grooves, as taught by Hashimoto, to make it easier to fold and to ensure proper dimensions are achieved. 

Claim(s) 16, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (US Pub 2018/0086602 A1) in view of John (US Pub 2008/0000725 A1). Steiner discloses an elevator (fig. 1) including an elevator car movable in a shaft and a counterweight (fig. 1), the elevator car and the counterweight being connected by suspension means (108) guided over at least one deflecting roller (5) of a deflecting unit (1), the deflecting unit being mounted on one of the elevator car and the counterweight (fig. 1), the deflecting unit comprising: 
Re claim 16, a cover arrangement (33) adapted to cover the at least one deflecting roller, the cover arrangement being a folding part formed from an erectable blank (this is construed as a functional recitation, Steiner shows 33 having a structural characteristic that is able to be formed by folding an erectable blank).
Re claim 20, wherein the cover arrangement includes a cover portion (fig. 4: center top horizontal portion of 33) adjoined by a front side wall (fig. 4: left horizontal wall of 33) and a rear side wall (fig. 4: right horizontal wall of 33) located opposite the front side wall, wherein the cover portion and the front side wall are connected by a first articulation strip (fig. 4: left vertical side wall of 33) and the cover portion and the rear side wall are connected by a second articulation strip (fig. 4: right vertical side wall of 33).
Re claim 22, wherein at least one of the first articulation strip and the second articulation strip is a shortened central connecting part (fig. 4 shows the articulation strips are shortened) such that the erectable blank, at least when in a starting position, has an H-shaped configuration that includes the shortened central connecting part (fig. 2 shows that, when in the starting position, the articulation strips and side walls form both sides of the H and the middle cover portion forms the center of the H).
Steiner does not disclose:
Re claim 16, the cover arrangement being non-metallic.
However, John teaches a cover arrangement, wherein:
Re claim 16, the cover arrangement being a non-metallic part formed from an erectable blank (par [0029] describes the cover 26 made from a plastic sheet material).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a plastic material, as taught by John, to reduce manufacturing cost and to reduce the weight of the system. 

Allowable Subject Matter
Claims 21, 23, 24, 27 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654